Case 7:20-cv-05774-KMK-PED Document 27

Merson Law, PLLC
950 Third Avenue, 18th Floor

New York, NY 10022

212-663-9100

Facsimile 347-441-4171

www.mersoniaw,com
Please mail all correspondence to NY office

 

 

M

LAW

 

 

May 24, 2021

VIA ECF

Honorable Kenneth M. Karas

United States Courthouse

300 Quarropas Street

White Plains, New York 10601-4150

Filed 05/24/21 Page 1of1

Merson Law, PLLC

Pennsylvania Office
1525 Locust Street, 19th Aloor
Philadelphia, PA 19102

Re: Pacchiana v. Savage. S.D.N.Y. Case No. 20-cv-5774-KMK-PED

Your Honor:

This Firm represents plaintiff Miranda Pacchiana in the above-referenced matter.

The parties are pleased to report that this matter has settled. We thank you, Magistrate Davison and court

staff for your assistance throughout the course of this litigation.

Respectfully submitted,

; Ff, 7
Od ffs

ff

Cc: Andrew Brettler, Esq.
Lavely & Singer

Frances L. Garfinkel
